Citation Nr: 1045303	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  10-32 804	)	DATE
	)
	)

Received from the Department of Veterans Affairs Regional Office 
in 
Wichita, Kansas


THE ISSUE

Propriety of the termination of the Veteran's non-service-
connected pension payments as of February 1, 2005, due to the 
Veteran's status as a fugitive felon.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the Department of 
Veterans Affairs (VA) Pension Management Center, located at the 
Regional Office (RO) in St. Paul, Minnesota.  The RO in Wichita, 
Kansas, had jurisdiction of the appeal.

This case was previously before the Board in September 2010, at 
which time, it was remanded for further development.  Following 
the requested development, the Wichita RO confirmed and continued 
the determination that the Veteran's VA improved pension benefits 
had been properly terminated effective February 1, 2005.  
Thereafter, the case was returned to the Board for further 
appellate action.

In its September 2010 remand, the Board noted that the American 
Legion had revoked its representation of the Veteran.  Pursuant 
to the directives in the remand, the RO notified the Veteran of 
the options available in obtaining new representation.  In 
October 2010, the Veteran informed the RO that he wished to 
continue his appeal without representation.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  On July 23, 1993, a warrant was issued for the Veteran's 
arrest on the basis of violation of probation imposed for 
commission of a felony under Florida law.

2.  The warrant for the Veteran's arrest remains active.




CONCLUSION OF LAW

Effective February 1, 2005, the criteria were met to terminate 
the Veteran's VA improved pension benefits.  38 U.S.C.A. § 5313B 
(West Supp. 2010); 38 C.F.R. § 3.666 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its statutory 
duty to notify and assist the Veteran in the development of his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. § 3.159 (2010).  After reviewing the record, the Board 
finds that VA has met that duty.

Because the issue in question is an adverse action initiated by 
VA, the Veteran was sent a letter, dated in August 2009, 
notifying him of a proposal to terminate his non-service-
connected pension benefits on account of an outstanding felony 
warrant.  In that letter, he was told that he could submit more 
evidence and request a hearing.  The Veteran has submitted 
information in support of his appeal and he provided testimony at 
a hearing before the Wichita RO in January 2010.  The transcript 
of that hearing has been associated with the claims folder.  
Pursuant to the Board's September 2010 remand, the Veteran was 
further informed about the issue on appeal by way of an October 
2010 notice letter.  He was notified of the evidence to be 
provided by him, and notice of the evidence VA would attempt to 
obtain.  The Veteran has been notified that the pertinent issue 
is the existence of an active warrant and that he should provide 
documentation that the warrant has been cleared.  The Veteran, 
through his statements and hearing testimony, has exhibited 
actual knowledge of the information and evidence necessary to 
substantiate his appeal and had played an active role in the 
prosecution of his appeal.

That duty to assist requires VA to make reasonable efforts to 
obtain relevant records (including private records) that the 
Veteran adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  In this case, VA obtained 
or ensured the presence of the Veteran's records showing his 
award of VA pension benefits, evidence showing that a warrant has 
been issued for the Veteran, as well as the date of the warrant 
and the date and type of offense for which the warrant was 
issued, and evidence from the Social Security Administration.  

In regard to the development of the Veteran's appeal, the Board 
notes that the law and not the underlying facts or the 
development of the facts are dispositive of the matter.  The 
outcome of the appeal turns on the current status of the warrant 
for the Veteran's arrest.  Under such circumstances, further 
development of the evidence would not permit the Veteran to 
prevail.  Therefore, additional development of the record is not 
warranted.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; 
Manning v. Principi, 16 Vet. App. 534 (2002).

Analysis

The Veteran contends that his VA non-service-connected pension 
payments were improperly terminated, when he was found to be a 
fugitive felon.  He states that he is not trying to hide or flee 
from anyone.  The Veteran notes that he receives benefits from 
the Social Security Administration (SSA) under laws similar to VA 
and that his SSA benefits were not terminated due to being found 
a fugitive felon.  In addition, he contends that Title 38 of the 
United States Code imposes a statute of limitations for 
characterizing someone as a fugitive felon and that VA has 
exceeded that limit.  Therefore, he maintains that his VA pension 
payments should be resumed.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Generally, a VA non-service-connected disability pension is a 
monthly payment made to a veteran, who served during a period of 
war and is permanently and totally disabled due to non-service-
connected disability not a result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2010).  However, pension is not payable to a Veteran 
for any period during which he or she is a fugitive felon.  
38 U.S.C.A. § 5313B (West Supp. 2010); 38 C.F.R. § 3.666(e) 
(2010).  

For VA purposes, the term fugitive felon means a person who is a 
fugitive by reason of:  (i) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under the laws of 
the place from which the person flees; or (ii) violating a 
condition of probation or parole imposed for commission of a 
felony under the Federal or State law.  38 C.F.R. § 3.666(e)(2).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th Ed. 
2004) defines a fugitive as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

In this case, the essential facts are not in dispute.  In March 
2005, the Veteran was awarded VA non-service-connected pension 
benefits, effective February 1, 2005.  In January 2009, the VA 
Office of the Inspector General was informed that there was an 
outstanding felony warrant for the Veteran.  That warrant had 
been issued on July 23, 1993, by the Pinellas County Sheriff's 
Office in Largo, Florida (Sheriff's Office).  The Sheriff's 
Office, subsequently, verified that the warrant had been issued 
in association with the crime of grand theft.  Although the 
Sheriff's Office noted that it would not seek to extradite the 
Veteran or otherwise take action, the warrant was registered with 
the National Crime Information Center, and, as recently as 
October 2010, the Sheriff's Office confirmed that the warrant was 
still valid.  The Sheriff's Office expressly stated that there 
was an active warrant for the Veteran for "Violation of 
Probation-Grand Theft" with a "no Bond."  It was also noted 
that the warrant will remain outstanding until the Veteran 
"clears it up."

In February 2010, VA notified the Veteran that because he was 
considered a fugitive felon, his VA pension payments had been 
terminated effective February 1, 2005.  That action resulted in a 
$30,621.00 overpayment to the Veteran.

Initially, the Veteran questioned the existence of the warrant, 
noting that the State of Florida does not intend to extradite him 
or otherwise take action to return him to the state.  In this 
regard, he has submitted a December 2009 letter from his former 
Federal probation officer which suggests that because the State 
of Florida is not planning to act, they must not be interested in 
him.  The probation officer does not state, however, that the 
lack of action would invalidate or otherwise render the warrant 
inactive.  Indeed, there is no evidence from the issuing 
jurisdiction that the warrant is not active.  In fact, not only 
has the Sheriff's Office identified the warranted as active, the 
Veteran acknowledged as much in February 2010, when he called the 
Sheriff's Office in an unsuccessful attempt to clear the warrant.  

The Veteran now suggests that his efforts to clear the warrant 
may have been unnecessary.  He notes that the warrant was issued 
over 17 years ago and that the time to enforce the warrant has 
lapsed.  Although he states that there is a provision in Title 38 
of the United States Code which precludes enforcement due to the 
age of the warrant, he has not identified, and the Board is not 
aware of, any statute of limitations which would cause the 
outstanding warrant to lapse.  Therefore, the Board concludes 
that the warrant is still active.

The Veteran maintains, however, that even if the warrant is 
active, he is not a fugitive felon for VA purposes, as he has 
never fled, escaped, evaded, or hid from any governmental 
authorities for any reason associated with the warrant.  In this 
regard, the evidence of record tends to substantiate the 
Veteran's assertion.

The Veteran is, currently, a resident of the State of Kansas and 
has lived there for several years.  His address is on file with 
VA, and he has frequently corresponded with VA throughout his 
appeal.  Moreover, in January 2010, he appeared in person at the 
RO for a hearing.  Therefore, the Board agrees that the Veteran 
is credible, when he states that he has not committed any action 
that equates to fleeing, escaping, evading, or hiding with 
respect to the warrant.  Although the Veteran may not have 
attempted to flee from the warrant, such requirements are only 
necessary for a categorization of the Veteran as a fugitive felon 
under 38 C.F.R. § 3.666(e)(2)(i).  Categorization of the Veteran 
as a fugitive felon is also warranted, when, as in this case, he 
violates a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.  38 C.F.R. 
§ 3.666(e)(2)(ii).  Thus, the Board finds that the Veteran is a 
fugitive felon on the basis for a warrant issued for his arrest 
for violation of probation imposed for commission of a felony 
under Florida law.  This is in line with the express 
characterization of the warrant by the Sheriff's Office.

Finally, the Veteran notes that despite his status as a fugitive 
felon, he has continued to receive SSA benefits and payments 
under laws and regulations similar to those in effect at VA.  
Therefore, he maintains that his VA pension payments should 
continue unabated.  While a finding by the SSA may be relevant 
evidence which needs to be weighed and evaluated, it is not 
dispositive of the issue.  Indeed, the SSA and VA each have their 
own law and regulations to consider in making such a 
determination.  In reaching a determination, the Board is bound 
by the applicable statutes, VA regulations, and precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 19.5, 20.101 (2010).  As such, the 
continuance of SSA payments is not binding on VA.  See, e.g., 
Faust v. West, 13 Vet. App. 342, 356 (2000).

In sum, the Board finds that the evidence of record establishes 
that the Veteran has been a fugitive felon for VA purposes since 
July 23, 1993.  The Board does not have the jurisdiction to alter 
his conviction which led to the warrant, nor does it have the 
jurisdiction to rescind the warrant.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  Until the Veteran resolves this situation 
with the State of Florida, VA is required, by law, to withhold 
the Veteran's non-service-connected pension payments effective 
February 1, 2005.  See 38 C.F.R. § 3.666(e).  Because the law is 
dispositive of the issue, the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

The termination of the Veteran's non-service-connected pension 
payments as of February 1, 2005, due to the Veteran's status as a 
fugitive felon, was proper; the appeal is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


